Citation Nr: 1711550	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-28 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In August 2014, the Board remanded the appeal for further development, to include the issuance of a statement of the case (SOC) for four additional issues (entitlement to service connection for hearing loss, tinnitus, anxiety/depression, and posttraumatic stress disorder (PTSD)).  However, the Board notes that the Veteran's claims file includes a February 2010 SOC addressing these four issues, and the RO noted that no further action was necessary in this regard in a September 2014 deferred rating decision.  This likely occurred on account of the file being converted from paper to an electronic file.  Thus, no further action is necessary and these four issues are not before the Board.

In August 2014, the Board also reopened a previously denied claim of service connection for a low back disability, and remanded both that claim and the right shoulder disability claim for additional development and consideration.

While the case was in remand status, in a December 2015 rating decision, the RO granted service connection for a low back disability (degenerative arthritis, thoracolumbar spine).  The benefit with respect to this claim has been granted in full, and thus, only the right shoulder issue remains before the Board at this time.

In December 2016, the Veteran submitted a VA Notice of Disagreement Form and referenced PTSD.  Service connection for PTSD was last denied in a May 2013 rating decision.  If the Veteran wishes to file a claim to reopen the previously denied PTSD claim, he should submit a claim on the proper standardized VA form.
REMAND

As noted in the Board's August 2014 remand, the Veteran contends that he currently has a right shoulder disability resulting from an in-service fall down a stairwell.  He testified to having either arthritis or strain of the right shoulder.  See Board hearing transcript at 8.  As such, the Board found that the Veteran should be afforded a VA examination for the right shoulder in order clarify whether the Veteran has a current right shoulder disability and whether any such disability is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the Veteran was afforded a VA examination for the right shoulder in November 2015.  However, on an April 2016 claim form, the Veteran contends that he has a right shoulder disability that is secondary to his service-connected thoracolumbar spine arthritis, and this new theory of service connection has not yet been addressed as he is now service connected for a low back disability.  Therefore, the Board finds that he Veteran should be afforded a new VA examination and opinion in order to address the theory of secondary service connection and any relevant records obtained as a result of this remand.  

Regarding records, the Board noted in the August 2014 remand that the Veteran also testified that he sought treatment for his right shoulder at St. Anthony's, to include treatment as recent as one to three months prior to the June 2014 Board hearing, but it does not appear that such records are currently associated with the claims file.  The Veteran was sent a September 2014 letter asking him to fill out an authorization for a records request.  He should be asked to do this again on remand.

Relevant ongoing medical records from the Oklahoma City VA Medical Center (VAMC) should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated since July 2016, including from the Oklahoma City VAMC.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated his right shoulder.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file.  Specifically, obtain the Veteran's treatment records from St. Anthony's, to include any relevant x-rays.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination for the right shoulder.  The claims folder should be made available to and reviewed by the examiner, and all necessary tests should be conducted. 

The examiner should first identify whether the Veteran has a current right shoulder disability.

Then, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified right shoulder disability is related to or had its onset in service, to consider the Veteran's contention regarding a fall down a stairwell.

The examiner should also opine on whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disability is caused, or aggravated, by the Veteran's service-connected thoracolumbar spine arthritis.

The examination report should include a complete rationale for all opinions expressed.

4.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

